I dissent more particularly to that portion of the majority opinion which holds that § 7316, Compiled Laws of 1913, (commonly known as Saving Clause) is applicable to the Referendum — § 7316 by its express terms only applies to laws passed by the Legislative Assembly and in no way refers to Initiated or Referendum matters, and as a matter of fact § 7316 was passed long prior to the passage of the Initiative or Referendum and therefore it could not have been contemplated that § 7316 could or would apply to Initiative or Referendum.
It is unfortunate that this case came up on demurrer rather than on the merits and we have therefore got to assume that each and every *Page 596 
fact alleged in the complaint and properly pleaded are admitted to be true.
This Court in the case of State v. Houge, 67 N.D. 251,271 N.W. 677, has already held that an Initiated Law came within the Saving Clause of the Statute in § 7316. And in my opinion the Court stretched its imagination pretty far. Assuming that the holding in the Houge case was good law and it must be treated as such, I cannot see how, under any reasoning, that rule can or should be applied to a Referendum voted upon by the people — the two cases are entirely different. In the case of an initiated law, the people make a law the same as one passed by Legislative Assembly and in such law can make provision for specifically repealing any section of the statute that they desire to repeal, including penalties, but that cannot be done in a referendum matter. The only question involved in a Referendum is as to whether the Law shall be sustained and all the voters or people can do in the matter is to vote "yes" or "no," and our law provides that when the vote is taken and the law defeated the effect of the vote is to repeal the whole Act, and, in my opinion, the authorities cited hold that after the defeat of the law by referendum vote that the law becomes void from its inception.